ON MOTION FOR REHEARING OR TO TRANSFER TO COURT EN BANC
PER CURIAM:
By his motion for rehearing, the appellant complains that the court’s opinion overlooked his contention that the trial court’s findings, as a whole, were inadequate. Appellant did couple such a point with his contention that the trial court made no finding on his claim of illegal search.
The trial court’s findings are not in model form. However, they are sufficient to permit this court to determine whether or not they are clearly erroneous.
Motion for rehearing or in alternative to transfer to Court en Banc overruled.